Exhibit 10.1

MOTOROLA SOLUTIONS

OMNIBUS INCENTIVE PLAN OF 2015

(F/K/A THE MOTOROLA SOLUTIONS OMNIBUS INCENTIVE PLAN OF 2006),

AS AMENDED AND RESTATED EFFECTIVE MAY 18, 2015

1. Purpose. The purposes of the Motorola Solutions Omnibus Incentive Plan of
2015 (f/k/a The Motorola Solutions Omnibus Incentive Plan of 2006), as amended
and restated effective May 18, 2015 (the “Plan”) are (i) to encourage
outstanding individuals to accept or continue employment with Motorola
Solutions, Inc. (“Motorola Solutions” or the “Company”) and its Subsidiaries or
to serve as directors of Motorola Solutions, and (ii) to furnish maximum
incentive to those persons to improve operations and increase profits and to
strengthen the mutuality of interest between those persons and Motorola
Solutions’ stockholders by providing them equity-based awards and other stock
and cash incentives. Prior to the amendment and restatement on May 18, 2015 (the
“Restatement Date”), the Plan was formerly known as the Motorola Solutions
Omnibus Incentive Plan of 2006, as Amended and Restated November 8, 2011. All
references to the Motorola Solutions Omnibus Incentive Plan of 2006 contained in
any (i) future award agreements, other grant materials or correspondence to
participants or (ii) other Company plans, after the Restatement Date, shall also
be deemed to refer to this Plan.

2. Administration. The Plan will be administered by a Committee (the
“Committee”) of the Motorola Solutions Board of Directors (the “Board”)
consisting of two or more directors as the Board may designate from time to
time, each of whom shall satisfy such requirements as:

(a) the Securities and Exchange Commission (the “SEC”) may establish for
administrators acting under plans intended to qualify for exemption under Rule
16b-3 or its successor under the Securities Exchange Act of 1934 (the “Exchange
Act”);

(b) the New York Stock Exchange (the “NYSE”) may establish pursuant to its
rule-making authority; and

(c) the Internal Revenue Service may establish for outside directors acting
under plans intended to qualify for exemption under Section 162(m) of the
Internal Revenue Code of 1986, as amended (the “Code”).

The Compensation and Leadership Committee shall serve as the Committee
administering the Plan until such time as the Board designates a different
Committee.

The Committee shall have the discretionary authority to construe and interpret
the Plan and any benefits granted thereunder, to establish and amend rules for
Plan administration, to change the terms and conditions of any award or other
benefits at or after grant, to correct any defect or supply any omission or
reconcile any inconsistency in the Plan or in any award or other benefit granted
under the Plan, and to make all other determinations which it deems necessary or
advisable for the administration of the Plan. The determinations of the
Committee shall be made in accordance with their judgment as to the best
interests of Motorola Solutions and its stockholders and in accordance with the
purposes of the Plan. Any determination of the Committee under the Plan may be
made without notice or meeting of the Committee, in writing signed by or
electronic confirmation of all the Committee members. The Committee may
authorize one or more officers of the Company to select employees to participate
in the Plan and to determine the number of awards to be granted to such
participants, except with respect to awards to officers subject to Section 16 of
the Exchange Act or officers who are, or who are reasonably expected to be,
“covered employees” within the meaning of Section 162(m) of the Code (“Covered
Employees”) and any reference in the Plan to the Committee shall include such
officer or officers.

3. Participants. Participants may consist of all employees of Motorola Solutions
and its Subsidiaries and all non-employee directors of Motorola Solutions;
provided, however, the following individuals shall be excluded from
participation in the plan: (a) contract labor (including without limitation
contractors, consultants, contract employees and job shoppers) regardless of
length of service; (b) employees whose base wage or base salary is not processed
for payment by Motorola Solutions or any Subsidiary or any designee which
administers the payroll function on behalf of the Company; (c) any individual
performing services under an independent contractor or consultant agreement, a
purchase order, a supplier agreement or any other agreement that the Company
enters into for service. Any corporation or other entity in which a 50% or
greater interest is at the time directly or indirectly owned by Motorola
Solutions and which Motorola Solutions consolidates for financial reporting
purposes shall be a “Subsidiary” for purposes of the Plan. Designation of a
participant in any year shall not require the Committee to designate that person
to receive a benefit in any other year or to receive the same type or amount of
benefit as granted to the participant in any other year or as granted to any
other participant in any year. The Committee shall consider all factors that it
deems relevant in selecting participants and in determining the type and amount
of their respective benefits.



--------------------------------------------------------------------------------

4. Shares Available under the Plan. There is hereby reserved for issuance under
the Plan as of the Restatement Date an aggregate of 12,000,000 shares of
Motorola Solutions’ common stock, which reflects a reduction from the 19,047,120
shares of Motorola Solutions’ common stock previously approved by Motorola
Solutions’ stockholders prior to the Restatement Date plus the number of shares
approved and available for grant under the Prior Plans as of the May 1, 2006
date of their merger into the Plan. The maximum number of shares reserved for
issuance under the Plan shall not exceed (a) the total number of shares reserved
for issuance under the Plan as of the Restatement Date plus (b) the number of
shares subject to outstanding awards granted prior to the May 1, 2006 merger
date under the Prior Plans that again become available for issuance after such
merger date pursuant to the remainder of this Section 4 plus (c) any shares
subject to outstanding awards under the Plan that again become available for
issuance pursuant to the remainder of this Section 4. If there is (i) a lapse,
expiration, termination, forfeiture or cancellation of any award or other
benefit under this Plan or the Prior Plans, prior to the issuance of shares
thereunder or (ii) any award or other benefit granted under this Plan or the
Prior Plans is settled in cash, then the shares subject to these awards or other
benefits shall be added to the shares available for benefits under the Plan.
Except as otherwise provided in the Plan, shares covered by a benefit granted
under the Plan shall not be counted as used unless and until they are actually
issued and delivered to a participant. Each stock-settled SAR will count as one
share of Motorola Solutions common stock, notwithstanding the fact that the net
shares delivered upon exercise may be less than the number of stock-settled SARs
granted. Any shares of Motorola Solutions’ common stock retained by Motorola
Solutions or exchanged by an optionee as full or partial payment of the Exercise
Price under any Stock Option exercised under the Plan (including by virtue of a
“net exercise” of a Stock Option) and any shares retained by Motorola Solutions
to comply with applicable income tax withholding requirements for any award or
any other benefit under the Plan (including by virtue of a “net exercise” of a
Stock Option), shall be treated as issued and deducted from the aggregate number
of shares available for benefits under the Plan. All shares issued under the
Plan may be either authorized and unissued shares or issued shares reacquired by
Motorola Solutions. All of the available shares may, but need not, be issued
pursuant to the exercise of Incentive Stock Options (as defined in Section 422
of the Code); provided, however, notwithstanding a Stock Option’s designation,
to the extent that Incentive Stock Options are exercisable for the first time by
the participant during any calendar year with respect to shares whose aggregate
Fair Market Value exceeds $100,000 (regardless of whether such Incentive Stock
Options were granted under the Plan), such Stock Options shall be treated as
nonqualified Stock Options. For purposes of this Section 4, “Prior Plans” shall
mean, collectively, the Motorola Solutions Omnibus Incentive Plan of 2003, the
Motorola Solutions Omnibus Incentive Plan of 2002, the Motorola Solutions
Omnibus Incentive Plan of 2000 and the Motorola Solutions Amended and Restated
Incentive Plan of 1998.

Under the Plan, no employee may receive in any calendar year (i) Stock Options
relating to more than 1,000,000 shares, (ii) SARs relating to more than
1,000,000 shares, (iii) Restricted Stock, Restricted Stock Units or Other Stock
Awards relating to more than 500,000 shares, to the extent such awards are
intended to qualify as performance-based compensation under Code Section 162(m),
(iv) Performance Shares relating to more than 1,000,000 shares, to the extent
such awards are intended to qualify as performance-based compensation under Code
Section 162(m), or (v) Deferred Stock Units relating to more than 15,000 shares,
to the extent such awards are intended to qualify as performance-based
compensation under Code Section 162(m). No non-employee director may receive in
any calendar year awards with an aggregate Fair Market Value greater than
$750,000, whether such awards are settled in cash or in shares; provided that
this limit shall not apply to any awards a non-employee director elects to
receive at Fair Market Value in lieu of all or a portion of such non-employee
director’s compensation. Compensation for this purpose includes all cash
remuneration payable to a non-employee director, other than reimbursement for
expenses, and shall include retainer fees for service on the Board; fees for
serving as Chairman of the Board or for serving as Chairman or member of any
committee of the Board; compensation for work performed in connection with
service on a committee of the Board or at the request of the Board, any
committee of the Board or a Chief Executive Officer or any other kind or other
category of fees or payments which may be put into effect in the future.

The shares reserved for issuance and each of the limitations set forth above
shall be subject to adjustment in accordance with Section 16 hereof.

5. Types of Benefits. Benefits under the Plan shall consist of Stock Options,
SARs, Restricted Stock, Restricted Stock Units, Deferred Stock Units,
Performance Shares, Performance Cash Awards, Annual Management Incentive Awards
and Other Stock or Cash Awards, all as described below.

6. Stock Options. An option to purchase a specified number of shares of Motorola
Solutions’ common stock (“Stock Options”) may be granted to participants, at any
time as determined by the Committee. The Committee shall determine the number of
shares subject to each Stock Option and whether the Stock Option is an Incentive
Stock Option.

 

2



--------------------------------------------------------------------------------

The exercise price for each Stock Option shall be determined by the Committee
but shall not be less than 100% of the Fair Market Value of Motorola Solutions’
common stock on the date the Stock Option is granted (the “Exercise Price”).

Stock Options shall be exercisable at such time and subject to such terms and
conditions as the Committee shall determine. Each Stock Option shall expire at
such time as the Committee shall determine at the time of grant; provided,
however, such period shall not exceed ten years from the date of grant. Stock
Options may not include the right to be credited with dividend equivalents.

The Exercise Price, upon exercise of any Stock Option, shall be payable to
Motorola Solutions in full by (a) cash payment or its equivalent, (b) tendering
previously acquired shares having a Fair Market Value at the time of exercise
equal to the Exercise Price or certification of ownership of such
previously-acquired shares, (c) to the extent permitted by applicable law,
delivery of a properly executed exercise notice, together with irrevocable
instructions to a broker to promptly deliver to Motorola Solutions the amount of
sale proceeds from the Stock Option shares to pay the Exercise Price and any
withholding taxes due to Motorola Solutions, (d) subject to the approval of the
Committee, by a “net exercise” arrangement pursuant to which the number of
shares issuable upon exercise of the Stock Option shall be reduced by the
largest whole number of shares having an aggregate Fair Market Value that does
not exceed the aggregate Exercise Price (plus tax withholdings, if applicable)
and any remaining balance of the aggregate Exercise Price (and/or applicable tax
withholdings) not satisfied by such reduction in the number of whole shares to
be issued shall be paid by the participant in cash or other form of payment
approved by the Committee, and (e) such other methods of payment as the
Committee, at its discretion, deems appropriate.

Except with respect to certain adjustments under Section 16 hereof, the terms of
outstanding Stock Options may not be amended to reduce the Exercise Price of
outstanding Stock Options or cancel outstanding Stock Options in exchange for
cash, other awards or Stock Options with an Exercise Price that is less than the
Exercise Price of the original Stock Options (including through a Stock Option
exchange) without stockholder approval.

7. Stock Appreciation Rights. Stock Appreciation Rights (“SARs”) may be granted
to participants at any time as determined by the Committee. Notwithstanding any
other provision of the Plan, the Committee may, in its discretion, substitute
SARs which can be settled only in stock for outstanding Stock Options. The grant
price of a substitute SAR shall be equal to the Exercise Price of the related
Stock Option and the substitute SAR shall have substantive terms (e.g.,
duration) that are equivalent to the related Stock Option. The grant price of
any other SAR shall be equal to the Fair Market Value of Motorola Solutions’
common stock on the date of its grant.

An SAR may not include the right to be credited with dividend equivalents.

An SAR may be exercised upon such terms and conditions and for the term as the
Committee in its sole discretion determines; provided, however, that the term
shall not exceed the Stock Option term in the case of a substitute SAR or ten
years in the case of any other SAR, and the terms and conditions applicable to a
substitute SAR shall be substantially the same as those applicable to the Stock
Option which it replaces. Upon exercise of an SAR, the participant shall be
entitled to receive payment from Motorola Solutions in an amount determined by
multiplying the excess of the Fair Market Value of a share of Motorola
Solutions’ common stock on the date of exercise over the grant price of the SAR
by the number of shares with respect to which the SAR is exercised. The payment
may be made in cash or stock, at the discretion of the Committee, except in the
case of a substitute SAR payment which may be made only in stock. Except with
respect to certain adjustments under Section 16 hereof, the terms of outstanding
awards may not be amended to reduce the grant price of outstanding SARs or
cancel outstanding SARs in exchange for cash, other awards or SARs with a grant
price that is less than the grant price of the original SARs without stockholder
approval.

8. Restricted Stock and Restricted Stock Units. Restricted Stock and Restricted
Stock Units may be awarded or sold to participants under such terms and
conditions as shall be established by the Committee. “Restricted Stock” provides
participants the right to receive shares after vesting in accordance with the
terms of such grant upon the attainment of certain conditions specified by the
Committee. “Restricted Stock Units” provide participants the right to receive
shares or, if provided in an award agreement, cash, at a future date after
vesting in accordance with the terms of such grant upon the attainment of
certain conditions specified by the Committee. Restricted Stock and Restricted
Stock Units shall be subject to such restrictions as the Committee determines,
including, without limitation, any of the following:

(a) a prohibition against sale, assignment, transfer, pledge, hypothecation or
other encumbrance for a specified period;

(b) a requirement that the holder forfeit (or in the case of shares or units
sold to the participant, resell to Motorola Solutions at cost) such shares or
units in the event of termination of employment during the period of
restriction; or

(c) the attainment of performance goals including without limitation those
described in Section 14 hereof.

 

3



--------------------------------------------------------------------------------

All restrictions shall expire at such times as the Committee shall specify. In
the Committee’s discretion, participants may be entitled to dividends or
dividend equivalents on awards of Restricted Stock or Restricted Stock Units,
which shall not be payable until such time as the award of Restricted Stock or
Restricted Stock Unit vests in accordance with the terms of such grant.

9. Deferred Stock Units. “Deferred Stock Units” provide a participant a vested
right to receive shares of Motorola Solutions’ common stock, including in lieu
of other compensation at termination of employment or service or at a specific
future designated date. In the Committee’s discretion, Deferred Stock Units may
include the right to be credited with dividend equivalents in accordance with
the terms and conditions of the units, which shall not be payable until such
time as the award of Deferred Stock Units is payable.

10. Performance Shares. The Committee shall designate the participants to whom
long-term performance stock (“Performance Shares”) are to be awarded and
determine the number of shares, the length of the performance period
(“Performance Period”), and the other terms and conditions of each such award;
provided the stated performance period will not be less than 12 months. Each
award of Performance Shares shall entitle the participant to a payment in the
form of shares of Motorola Solutions’ common stock upon the attainment of
performance goals and other terms and conditions specified by the Committee. The
Committee may, in its discretion, make a cash payment equal to the Fair Market
Value of shares of Motorola Solutions’ common stock otherwise required to be
issued to a participant pursuant to a Performance Share award.

Notwithstanding the satisfaction of any performance goals, the number of shares
of Motorola Solutions’ common stock granted under a Performance Share award may
be adjusted by the Committee on the basis of such further consideration as the
Committee in its sole discretion shall determine. However, with respect to any
participant who is a Covered Employee, the Committee may not, in any event,
increase the number of shares of Motorola Solutions’ common stock earned upon
satisfaction of any Performance Criteria.

In the Committee’s discretion, participants may be entitled to dividends or
dividend equivalents on awards of Performance Shares, which shall not be payable
until such time as the award of Performance Shares vests in accordance with the
terms of such grant.

11. Performance Cash Awards. The Committee shall designate the participants to
whom cash incentives based upon long-term performance (“Performance Cash
Awards”) are to be awarded and determine the amount of the award and the terms
and conditions of each such award; provided that the stated performance period
will not be less than 12 months. Each Performance Cash Award shall entitle the
participant to a payment in cash upon the attainment of performance goals and
other terms and conditions specified by the Committee.

Notwithstanding the satisfaction of any performance goals, the amount to be paid
under a Performance Cash Award may be adjusted by the Committee on the basis of
such further consideration as the Committee in its sole discretion shall
determine. However, the Committee may not, in any event, increase the amount
earned under Performance Cash Awards upon satisfaction of any Performance
Criteria by any participant who is a Covered Employee. The maximum amount of
Performance Cash Awards or Other Cash Awards intended to qualify as
performance-based compensation under Code Section 162(m) which may be earned by
a single participant in any calendar year is $10,000,000. The Committee may, in
its discretion, substitute actual shares of Motorola Solutions’ common stock for
the cash payment otherwise required to be made to a participant pursuant to a
Performance Cash Award.

12. Annual Management Incentive Awards. The Committee may designate Motorola
Solutions executive officers who are eligible to receive a monetary payment in
any Plan Year based on a percentage of an incentive pool equal to 5% of Motorola
Solutions’ “consolidated earnings before income taxes” (as defined below) for
the Plan Year (“Annual Management Incentive Awards”). The Committee shall
allocate an incentive pool percentage to each designated executive officer for
each Plan Year. In no event may the incentive pool percentage for any one
executive officer exceed 30% of the total pool.

For the purposes hereof, “consolidated earnings before income taxes” shall mean
the consolidated earnings before income taxes of the Company, computed in
accordance with generally accepted accounting principles, but shall exclude the
effects of the following items, if and only if, such items are separately
identified in the Company’s quarterly earnings press releases:
(i) extraordinary, unusual and/or non-recurring items of gain or loss,
(ii) gains or losses on the disposition of a business or investment,
(iii) changes in tax or accounting regulations or laws, or (iv) the effect of a
merger, acquisition or the sale, lease, distribution to stockholders,
outsourcing arrangement or any other type of asset transfer or transfer of any
portion of a facility or any portion of a discrete organizational unit of
Motorola Solutions or a Subsidiary (a “Divestiture”).

 

4



--------------------------------------------------------------------------------

As soon as possible after the determination of the incentive pool for a Plan
Year, the Committee shall calculate the executive officer’s allocated portion of
the incentive pool based upon the percentage established at the beginning of the
Plan Year. The executive officer’s incentive award then shall be determined by
the Committee based on the executive officer’s allocated portion of the
incentive pool subject to adjustment in the sole discretion of the Committee. In
no event may the portion of the incentive pool allocated to an executive officer
who is a Covered Employee (as defined in Section 2 above) be increased in any
way, including as a result of the reduction of any other executive officer’s
allocated portion. In addition, to the extent necessary to comply with the
requirements for “performance-based compensation” under Section 162(m) of the
Code and regulations promulgated thereunder, no full or partial payment of or
pertaining to an Annual Management Incentive Award for a given Plan Year shall
be made under any severance plan or arrangement or otherwise to any executive
officer designated as a participant under this Section 12 in excess of the
amount corresponding to the incentive pool percentage designated hereunder to
such executive officer for the applicable Plan Year.

For purposes of this Section 12, “Plan Year” means the 12-month period beginning
on the first day of any fiscal year of the Company.

13. Other Stock or Cash Awards. In addition to the incentives described in
Sections 6 through 12 hereof, the Committee may grant other incentives payable
in cash or in Motorola Solutions’ common stock under the Plan including, without
limitation, awards consisting solely of unrestricted shares of Motorola
Solutions’ common stock, as it determines to be in the best interests of
Motorola Solutions and subject to such other terms and conditions as it deems
appropriate (“Other Stock or Cash Awards”).

14. Performance Criteria. Awards of Restricted Stock, Restricted Stock Units,
Performance Shares, Performance Cash Awards and other incentives under the Plan
(both those granted on or prior to the Restatement Date and those granted after
the Restatement Date) to a Covered Employee may be made subject to the
attainment of performance goals relating to one or more business criteria within
the meaning of Section 162(m) of the Code: cash flow; cost; ratio of debt to
debt plus equity; profit before tax; economic profit; earnings before interest
and taxes; earnings before interest, taxes, depreciation and amortization;
earnings per share; operating earnings; economic value added; ratio of operating
earnings to capital spending; free cash flow; gross margin; operating margin;
net profit; net sales; sales growth; price of Motorola Solutions’ common stock;
return on net assets, equity or stockholders’ equity; market share; or total
return to stockholders (“Performance Criteria”). Any Performance Criteria may be
used to measure the performance of the Company as a whole or any business unit
of the Company and may be measured relative to a peer group or index.
Performance Criteria shall be calculated in accordance with the Company’s
financial statements (including without limitation the Company’s “consolidated
earnings before income taxes” as defined in Section 12 hereof), generally
accepted accounting principles, or under an objective methodology established by
the Committee prior to the issuance of an award which is consistently applied.
However, the Committee may not in any event increase the amount of compensation
payable to a Covered Employee upon the attainment of any Performance Criteria.

In the event that, during any Performance Period, any recapitalization,
reorganization, merger, acquisition, Divestiture, consolidation, spin-off,
combination, liquidation, dissolution, sale of assets or other similar corporate
transaction or event, or any other extraordinary event or circumstance occurs
which has the effect, as determined by the Committee, in its sole and absolute
discretion, of distorting the applicable performance goals (including
Performance Criteria) involving the Company, including, without limitation,
changes in accounting standards, the Committee may adjust or modify, as
determined by the Committee, in its sole and absolute discretion, the
calculation of the performance goals (including Performance Criteria), to the
extent necessary to prevent reduction or enlargement of the participants’ awards
under the Plan for such Performance Period attributable to such transaction,
circumstance or event. All determinations that the Committee makes pursuant to
this Section 14 shall be conclusive and binding on all persons for all purposes.

15. Change in Control. If the participant has in effect an employment,
retention, severance or similar agreement with the Company that discusses the
effect of a change in control on the participant’s awards (a “Separate
Agreement”), then the terms of the Separate Agreement shall control. If no
Separate Agreement exists, except as otherwise specified in an award agreement,
the provisions of this Section 15 shall apply upon a Change in Control of
Motorola Solutions. Upon a Change in Control, each outstanding award under the
Plan may be assumed by the successor corporation (or parent thereof) or replaced
with an award that preserves the existing value of the award at the time of the
Change in Control and shall provide for subsequent payout in accordance with the
same vesting schedule applicable to the original award; provided, however, that
with respect to any awards assumed or replaced in relation to a Performance
Share or other performance-based award outstanding under the Plan, such award
shall be (a) no longer subject to any performance condition, which shall be
deemed satisfied at the target performance level for such assumed or replaced
award and (b) subject only to a time-based vesting period substantially
equivalent to the applicable remaining Performance Period for such award;
further provided, however, with respect to any awards that are assumed or
replaced, such assumed or

 

5



--------------------------------------------------------------------------------

replacement awards shall be subject to “double-trigger” vesting as follows:
(i) if a participant is involuntarily terminated (for a reason other than
“Cause”) or (ii) quits for “Good Reason” within 24 months of the Change in
Control, such assumed or replacement awards shall immediately vest upon such
termination of employment.

In the event the successor corporation in a Change in Control does not assume
the award or substitute for the award an economically equivalent award that
meets the requirements of the immediately preceding paragraph of this Section 15
above, notwithstanding any other provision of the Plan to the contrary,
immediately upon occurrence of the Change in Control (i) all outstanding Stock
Options and SARs shall become vested and exercisable; (ii) all restrictions on
Restricted Stock and Restricted Stock Units shall lapse; (iii) all performance
goals and Performance Criteria shall be deemed achieved at target levels and all
other terms and conditions met; (iv) all Performance Shares shall be delivered,
all Performance Units, Performance Cash Awards, Deferred Stock Units and
Restricted Stock Units shall be paid out as promptly as practicable; and (v) all
Other Stock or Cash Awards shall be delivered or paid.

The term “Cause” shall have the same meaning as specified in the participant’s
Separate Agreement. If no such Separate Agreement exists or such Separate
Agreement does not define Cause (or such similar term), then Cause shall mean,
with respect to any participant, (i) the participant’s conviction of any
criminal violation involving dishonesty, fraud or breach of trust or (ii) the
participant’s willful engagement in gross misconduct in the performance of the
participant’s duties that materially injures the Company or a Subsidiary.

The term “Good Reason” shall have the same meaning as specified in the
participant’s Separate Agreement. If no such Separate Agreement exists or such
Separate Agreement does not define Good Reason (or such similar term), then Good
Reason shall mean, with respect to any participant, without such participant’s
written consent, (i) the participant is assigned duties materially inconsistent
with his or her position, duties, responsibilities and status with the Company
or a Subsidiary during the 90-day period immediately preceding a Change in
Control, or the participant’s position, authority, duties or responsibilities
are materially diminished from those in effect during the 90-day period
immediately preceding a Change in Control (whether or not occurring solely as a
result of the Company ceasing to be a publicly traded entity), (ii) the Company
reduces the participant’s annual base salary or target incentive opportunity
under the Company’s annual incentive plan, such target incentive opportunity as
in effect during the 90-day period immediately prior to the Change in Control,
or as the same may be increased from time to time, unless such target incentive
opportunity is replaced by a substantially equivalent substitute opportunity,
(iii) the Company or a Subsidiary requires the participant regularly to perform
his or her duties of employment beyond a fifty (50) mile radius from the
location of the participant’s employment immediately prior to the Change in
Control, or (iv) the Company purports to terminate the participant’s employment
other than pursuant to a notice of termination which indicates the participant’s
employment has been terminated for “Cause” (as defined above) and sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the participant’s employment.

A “Change in Control” shall mean:

A Change in Control of a nature that would be required to be reported in
response to Item 6(e) of Schedule 14A of Regulation 14A promulgated under the
Exchange Act, or any successor provision thereto, whether or not Motorola
Solutions is then subject to such reporting requirement; provided that, without
limitation, such a Change in Control shall be deemed to have occurred if (a) any
“person” or “group” (as such terms are used in Section 13(d) and 14(d) of the
Exchange Act) is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of Motorola
Solutions representing 20% or more of the combined voting power of Motorola
Solutions’ then outstanding securities (other than Motorola Solutions or any
employee benefit plan of Motorola Solutions; and, for purposes of the Plan, no
Change in Control shall be deemed to have occurred as a result of the
“beneficial ownership,” or changes therein, of Motorola Solutions’ securities by
either of the foregoing), (b) there shall be consummated (i) any consolidation
or merger of Motorola Solutions in which Motorola Solutions is not the surviving
or continuing corporation or pursuant to which shares of Motorola Solutions’
common stock would be converted into or exchanged for cash, securities or other
property, other than a merger of Motorola Solutions in which the holders of
Motorola Solutions’ common stock immediately prior to the merger have, directly
or indirectly, at least a 65% ownership interest in the outstanding common stock
of the surviving corporation immediately after the merger, or (ii) any sale,
lease, exchange or other transfer (in one transaction or a series of related
transactions) of all, or substantially all, of the assets of Motorola Solutions
other than any such transaction with entities in which the holders of Motorola
Solutions’ common stock, directly or indirectly, have at least a 65% ownership
interest, (c) the stockholders of Motorola Solutions approve any plan or
proposal for the liquidation or dissolution of Motorola Solutions, or (d) as the
result of, or in connection with, any cash tender offer, exchange offer, merger
or other business combination, sale of assets, proxy or consent solicitation
(other than by the Board), contested election or substantial stock accumulation
(a “Control Transaction”), the members of the Board immediately prior to the
first public announcement relating to such Control Transaction shall thereafter
cease to constitute a majority of the Board.

 

6



--------------------------------------------------------------------------------

In the event that a payment or delivery of an award following a Change in
Control would not be a permissible distribution event, as defined in
Section 409A(a)(2) of the Code or any regulations or other guidance issued
thereunder, then the payment or delivery shall be made on the earlier of (i) the
date of payment or delivery originally provided for such benefit, or (ii) the
date of termination of the participant’s employment or service with the Company
or six months after such termination in the case of a “specified employee” as
defined in Section 409A(a)(2)(B)(i).

16. Adjustment Provisions.

(a) In the event of any change affecting the number, class, market price or
terms of the shares of Motorola Solutions’ common stock by reason of stock
dividend, stock split, recapitalization, reorganization, merger, consolidation,
spin-off, disaffiliation of a Subsidiary, combination of shares, exchange of
shares, stock rights offering, or other similar event, or any distribution to
the holders of shares of Motorola Solutions’ common stock other than a regular
cash dividend (any of which is referred to herein as an “equity restructuring”),
then the Committee shall make an equitable substitution or adjustment in the
number or class of shares which may be issued under the Plan in the aggregate or
to any one participant in any calendar year and in the number, class, price or
terms of shares subject to outstanding awards granted under the Plan as it deems
appropriate.

(b) In direct connection with a Divestiture, the Committee may authorize the
assumption or replacement of affected participants’ awards by the spun-off
facility or organization unit or by the entity that controls the spun-off
facility or organizational unit following disaffiliation.

(c) In the event of any merger, consolidation or reorganization of Motorola
Solutions with or into another corporation which results in the outstanding
Motorola Solutions’ common stock being converted into or exchanged for different
securities, cash or other property, or any combination thereof, there shall be
substituted, on an equitable basis as determined by the Committee in its
discretion, for each share of Motorola Solutions’ common stock then subject to a
benefit granted under the Plan, the number and kind of shares of stock, other
securities, cash or other property to which holders of Motorola Solutions’
common stock will be entitled pursuant to the transaction.

(d) Except in connection with a corporate transaction involving the Company
(including, without limitation, any stock dividend, stock split, extraordinary
cash dividend, recapitalization, reorganization, merger, consolidation,
split-up, spin-off, combination, or exchange of shares), the terms of
outstanding awards may not be amended to reduce the Exercise Price of
outstanding Stock Options or SARs or cancel outstanding Stock Options or SARs in
exchange for cash, other awards or Stock Options or SARs with an Exercise Price
that is less than the Exercise Price of the original Stock Options or SARs
without stockholder approval.

17. Substitution and Assumption of Benefits. The Board or the Committee may
authorize the issuance of benefits under the Plan in connection with the
assumption of, or substitution for, outstanding benefits previously granted to
individuals who become employees of Motorola Solutions or any Subsidiary as a
result of any merger, consolidation, acquisition of property or stock, or
reorganization. The terms and conditions of the substitute awards may vary from
the terms and conditions that would otherwise be required by the Plan solely to
the extent the Committee deems necessary for such purpose. Any substitute awards
granted under the Plan shall not count against the share limitations set forth
in Section 4 hereof, to the extent permitted by Section 303A.08 of the Corporate
Governance Standards of the NYSE.

18. Nontransferability. Each benefit granted under the Plan shall not be
transferable other than by will or the laws of descent and distribution, and
each Stock Option and SAR shall be exercisable during the participant’s lifetime
only by the participant or, in the event of disability, by the participant’s
personal representative. In the event of the death of a participant, exercise of
any benefit or payment with respect to any benefit shall be made only by the
person or persons to whom the deceased participant’s rights under the benefit
shall pass by will or the laws of descent and distribution. Subject to the
approval of the Committee in its sole discretion, Stock Options may be
transferable to members of the immediate family of the participant and to one or
more trusts for the benefit of such family members, partnerships in which such
family members are the only partners, or corporations in which such family
members are the only stockholders. “Members of the immediate family” means the
participant’s spouse, children, stepchildren, grandchildren, parents,
grandparents, siblings (including half brothers and sisters), and individuals
who are family members by adoption.

 

7



--------------------------------------------------------------------------------

19. Taxes. Motorola Solutions shall be entitled to withhold the amount of any
tax attributable to any amounts payable or shares deliverable under the Plan,
after giving notice to the person entitled to receive such payment or delivery,
and Motorola Solutions may defer making payment or delivery as to any award, if
any such tax is payable, until indemnified to its satisfaction. In connection
with the exercise of a Stock Option or the receipt or vesting of shares of
Motorola Solutions’ common stock hereunder, a participant may pay all or a
portion of any withholding as follows: (a) with the consent of the Committee, by
electing to have Motorola Solutions withhold shares of Motorola Solutions’
common stock having a Fair Market Value equal to the amount required to be
withheld up to the minimum required statutory withholding amount; or (b) by
delivering irrevocable instructions to a broker to sell shares of Motorola
Solutions’ common stock and to promptly deliver the sales proceeds to Motorola
Solutions for amounts up to and in excess of the minimum required statutory
withholding amount. For Restricted Stock and Restricted Stock Unit awards, no
withholding in excess of the minimum statutory withholding amount will be
allowed.

20. Duration of the Plan. No award shall be made under the Plan more than ten
years after the Restatement Date; provided, however, that the terms and
conditions applicable to any Stock Option or SAR granted on or before the ten
year anniversary of the Restatement Date may thereafter be amended or modified
by mutual agreement between Motorola Solutions and the participant, or such
other person as may then have an interest therein.

21. Amendment and Termination. The Board or the Committee may amend the Plan
from time to time or terminate the Plan at any time. However, unless expressly
provided in an award or pursuant to the terms of any incentive plan implemented
pursuant to the Plan, no such action shall reduce the amount of any existing
award or change the terms and conditions thereof in a manner adverse to
participants without the participant’s consent; provided, however, that the
Committee may, in its discretion, substitute SARs which can be settled only in
shares of Motorola Solutions’ common stock for outstanding Stock Options without
a participant’s consent. The Company shall obtain stockholder approval of any
Plan amendment (i) which would change the aggregate or annual award limitations
set forth in Section 4 hereof or (ii) to the extent necessary to comply with
applicable laws, regulations, or stock exchange rules.

22. Fair Market Value. The “Fair Market Value” of shares of Motorola Solutions’
common stock at any time shall mean the closing price for a share of Motorola
Solutions’ common stock on the date as of which such value is being determined
as reported for the NYSE—Composite Transactions in the Wall Street Journal at
www.online.wsj.com. In the event the NYSE is not open for trading on such date,
or if Motorola Solutions’ common stock does not trade on such day, Fair Market
Value for this purpose shall be the closing price of Motorola Solutions’ common
stock on the immediately preceding date for which transactions were reported;
provided, however, that if Fair Market Value for any date cannot be so
determined, Fair Market Value shall be determined in such manner as the
Committee may deem equitable, or as required by applicable law or regulation.

 

23. Other Provisions.

(a) The award of any benefit under the Plan may also be subject to other
provisions (whether or not applicable to the benefit awarded to any other
participant) as the Committee determines appropriate, including provisions
intended to comply with federal or state securities laws and stock exchange
requirements, understandings or conditions as to the participant’s employment,
requirements or inducements for continued ownership of Motorola Solutions’
common stock after exercise or vesting of benefits, or forfeiture of awards in
the event of termination of employment shortly after exercise or vesting, or
breach of noncompetition, nonsolicitation or confidentiality agreements
following termination of employment. Awards under the Plan shall be subject to,
as applicable, any compensation recovery policy adopted by the Company to comply
with applicable law, including, without limitation, the Dodd-Frank Wall Street
Reform and Consumer Protection Act, or to comport with good corporate governance
practices, as such policy may be amended from time to time.

(b) In the event any benefit under the Plan is granted to an employee who is
employed or providing services outside the United States and who is not
compensated from a payroll maintained in the United States, the Committee may,
in its sole discretion, modify the provisions of the Plan as they pertain to
such individuals to comply with applicable law, regulation or accounting rules
consistent with the purposes of the Plan and the Board or the Committee may, in
its discretion, establish one or more sub-plans to reflect such modified
provisions. All sub-plans adopted by the Committee shall be deemed to be part of
the Plan, but each sub-plan shall apply only to participants within the affected
jurisdiction and the Company shall not be required to provide copies of any
sub-plans to participants in any jurisdiction which is not the subject of such
sub-plan.

(c) The Committee, in its sole discretion, may require a participant to have
amounts or shares of Motorola Solutions’ common stock that otherwise would be
paid or delivered to the participant as a result of the exercise or settlement
of an award under the Plan credited to a deferred compensation or stock unit
account established for the participant by the Committee on the Company’s books
of account.

 

8



--------------------------------------------------------------------------------

(d) Neither the Plan nor any award shall confer upon a participant any right
with respect to continuing the participant’s employment with the Company; nor
shall they interfere in any way with the participant’s right or the Company’s
right to terminate such relationship at any time, with or without Cause, to the
extent permitted by applicable laws and any enforceable agreement between the
employee and the Company.

(e) No fractional shares shall be issued or delivered pursuant to the Plan or
any award, and the Committee, in its discretion, shall determine whether cash,
other securities, or other property shall be paid or transferred in lieu of any
fractional shares, or whether such fractional shares or any rights thereto shall
be canceled, terminated, or otherwise eliminated.

(f) Payments and other benefits received by a participant under an award made
pursuant to the Plan shall not be deemed a part of a participant’s compensation
for purposes of determining the participant’s benefits under any other employee
benefit plans or arrangements provided by the Company or a Subsidiary,
notwithstanding any provision of such plan to the contrary, unless the Committee
expressly provides otherwise in writing.

(g) The Committee may permit participants to defer the receipt of payments of
awards pursuant to such rules, procedures or programs it may establish for
purposes of the Plan. Notwithstanding any provision of the Plan to the contrary,
to the extent that awards under the Plan are subject to the provisions of
Section 409A of the Code, then the Plan as applied to those amounts shall be
interpreted and administered so that it is consistent with such Code section.
Notwithstanding any provision of the Plan to the contrary, if a participant is a
“specified employee” (certain officers of Motorola Solutions or its Subsidiaries
or certain employee-stockholders of Motorola Solutions, both within the meaning
of U.S. Treasury Regulation Section 1.409A-1(i) and using the identification
methodology selected by Motorola Solutions from time to time and in accordance
with U.S. Treasury Regulation Section 1.409A-1(i)) on the date of the
participant’s termination of employment, any payment which would be considered
“nonqualified deferred compensation” within the meaning of Section 409A of the
Code that the participant is entitled to receive upon termination of employment
and which otherwise would be paid or delivered during the six-month period
immediately following the date of the participant’s termination of employment
will instead be paid or delivered on the earlier of (i) the first day of the
seventh month following the date of the participant’s termination of employment,
and (ii) the participant’s death.

(h) All obligations of the Company under the Plan or any award agreement will be
binding on any assigns or successors to the Company, whether the existence of
the successor results from a direct or indirect purchase of all or substantially
all of the business or assets of the Company or both, or a merger, consolidation
or otherwise.

24. Governing Law. The Plan and any actions taken in connection herewith shall
be governed by and construed in accordance with the laws of the state of
Illinois (without regard to any state’s conflict of laws principles). Any legal
action related to the Plan shall be brought only in a federal or state court
located in Illinois.

25. Stockholder Approval. The Plan was originally adopted by the Board on
February 23, 2006, and this Amendment and Restatement was adopted by the Board
on March 9, 2015, subject to approval by stockholders at the annual meeting of
stockholders on May 18, 2015, which shareholder approval was obtained.

 

9